Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 8, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160596
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 160596
                                                                    COA: 345173
                                                                    Oakland CC: 2017-263755-FH
  MARK STANFORD KATZMAN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 3, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals stating that the United States and Michigan Constitutions are “coextensive” with
  regard to protection against unreasonable searches and seizures. See People v Slaughter,
  489 Mich 302, 311 (2011) (“This Court has ruled that the Michigan Constitution is to be
  construed to provide the same protection as that secured by the Fourth Amendment,
  absent compelling reason to impose a different interpretation.”) (internal quotation marks
  and citation omitted; emphasis added); see also Sitz v Dep’t of State Police, 443 Mich 744
  (1993). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 8, 2020
           s0505
                                                                               Clerk